DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140133174 A1 (Franklin; Jeremy C. et al.)




    PNG
    media_image1.png
    491
    477
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    503
    462
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    422
    502
    media_image3.png
    Greyscale

Per claims 1 and 11,  Franklin teaches a display module [figure 15], comprising: a backlight module comprising a light guide plate [78] and a light source [72], wherein the light source is disposed on one side of the light guide plate [see figure 6]; a liquid crystal display panel disposed corresponding to the backlight module [46]; and a housing [106,90], wherein an interior of the housing accommodates the backlight module and the liquid crystal display panel [see figure 15], a light-absorbing layer is disposed at least on an inner surface of a first side of the housing [104, see paragraphs 0077-0080], and a position of the light-absorbing layer corresponds at least to a position of the light guide plate [see arrow 92], and wherein the first side is a side facing the light source and distant from the light source [see figures 6 and 15].  
Per claims 2 and 12, Franklin teaches the display module as claimed in claim 1, wherein the light-absorbing layer is also disposed on an inner surface of a second side of the housing, wherein the second side is a side near to the light source [see figure 7, 90 encompasses the display].  
Per claims 3 and 13, Franklin teaches the display module as claimed in claim 1, wherein the light-absorbing layer is also disposed on an inner surface of a light-absorbing sub-portion of a third side of the housing [104 completely surrounds the display, see figure 7], wherein the third [the second side is the side near lamp 72 and the opposite side of to the second side is the first side and the third side connects the first and second side], and a vertical distance between the light-absorbing sub-portion and the light source is greater than a preset value [inherent as the preset value is undefined].  
Per claims 4 and 14, Franklin teaches the display module as claimed in claim 1, wherein the backlight module further comprises a reflector [80], the reflector is located below the light guide plate, and a position of the light-absorbing layer also corresponds to a position of the reflector [86].  
Per claims 6 and 16, Franklin teaches the display module as claimed in claim 4, wherein the backlight module further comprises a plurality of optical films, the optical films are located above the light guide plate, and a position of the light-absorbing layer also corresponds to a position of the optical films [70].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140133174 A1 (Franklin; Jeremy C. et al.)
Per claims 5, 7, 15, and 17, Franklin teaches the display module as claimed in claim 4, wherein the light-absorbing layer comprises a first sub-portion and a second sub-portion, a position of the first sub-portion corresponds to a position of the light guide plate [104B], a position of the [lowest horizontal portion], and a position of the third sub-portion corresponds to a position of the optical films [region near 90P].
Franklin lacks the light-absorbing rate of the first sub-portion is greater than a light-absorbing rate of the second sub-portion and the light-absorbing rate of the second sub-portion is greater than or equal to a light-absorbing rate of the third sub-portion.  However, it was a matter of optimization.  One would have optimized light absorption versus cell thickness or cost.  Accordingly, having a higher rate of absorption near the brightest region and a lowering rate near the least bright regions would have optimize the cost and thickness vs light leakage.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 10 and 20, Franklin teach the display module as claimed in claim 1.  Franklin lack a thickness of the light-absorbing layer is less than or equal to 0.1 millimeters.  However, it was a matter of optimization.  One would have optimized light absorption versus cell thickness or cost.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Claim 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140133174 A1 (Franklin; Jeremy C. et al.), as applied to claim 1 above, and further in view of common knowledge, US 20150002785 A1 (Huang; Chong et al.), US 20120268686 A1 (Lee; YoungNam et al.), and US 20060098134 A1 (Park; Young Woo et al.)

    PNG
    media_image4.png
    359
    450
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    295
    448
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    368
    412
    media_image6.png
    Greyscale

Per claims 8 and 18, Franklin teaches the display module as claimed in claim 1 and the light-absorbing layer covers the first sub-wall.  Franklin lacks the display module further comprises a middle frame configured to support the liquid crystal display panel, and the middle frame is located on the backlight module; the housing comprises a side wall, the side wall comprises a first sub-wall, a position of the first sub-wall corresponds to a position of the backlight module, a height of the first sub-wall is greater than a height of the backlight module, a bottom portion of the middle frame abuts a top portion of the first sub-wall.  However, common knowledge, US 20150002785 A1 (Huang; Chong et al.), US 20120268686 A1 (Lee; YoungNam et al.), and US 20060098134 A1 (Park; Young Woo et al.) teach a middle frame configured to support the liquid crystal display panel, and the middle frame is located on the backlight module; the housing comprises a side wall, the side wall comprises a first sub-wall, a position of the first sub-wall corresponds to a position of the backlight module, a height of the first sub-wall is greater than a height of the backlight module, a bottom portion of the middle frame abuts a top portion of the first sub-wall.  See figures 6, 2 and 3 above.  Improve structural rigidity would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge, Huang, Lee, and Park with Franklin.  
Per claims 9 and 19, Franklin et al. teach the display module as claimed in claim 8, wherein the housing further comprises a bottom plate [106], one end of the side wall is connected to an end portion of the bottom plate [108], the bottom plate is located below the backlight module [see figure 15].  Franklin et al. lacks a top portion of the light-absorbing layer abuts the bottom portion . 


Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.  
Applicant argues that “Franklin does not give any teachings, suggestions, or motivations to use the black material or opaque ink on the inside surface of the chassis 90.”   In support Applicant cites “in paragraphs [0077] to [0080] of Franklin that ‘[a]s another example, light barrier 104 may be formed from plastic having a reflective coating on surface 104A and/or having an opaque coating on surface 104B, may be formed from black and white plastic (e.g., using a double shot injection molding process or other suitable fabrication process to produce a reflective surface at surface 104A and an opaque surface at surface 104B), or may be formed from other suitable materials. [emphasis added]’ and that ‘light barrier structure 104 may be an opaque ink or coating which is formed on surface 90B of chassis 90 using an in-mold decorating process or other suitable fabrication process. Light barrier 104 may be formed from or coated with reflective material and/or opaque material such that reflections are enhanced at surface 104A and such that light transmission is minimized at surface 104B. [emphasis added]’” 
In response please see the embodiment disclosed at paragraph 0082.  Specifically, “FIG. 14 is a cross-sectional side view of chassis structure 90 in a configuration in which light barrier structure 104 has been formed on interior surface 90A of chassis 90.  Light barrier structure 104 may be a metal or plastic insert around which chassis 90 is molded during an insert molding fabrication process.  As another example, light barrier 104 may be an opaque ink or coating which is formed on surface 90A of chassis 90 using an in-mold decorating process or other suitable fabrication process [emphasis added].”  Also in support of a light absorbing material formed on the inner surface of 90, Franklin further states that “FIG. 11 is a cross-sectional side view of chassis 

    PNG
    media_image7.png
    449
    419
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    425
    371
    media_image8.png
    Greyscale




Previous arguments
Applicant argues that the light-absorbing layer of the present application, in 8fact, the light-absorbing layer of the present application is patentably distinct from the light barrier structure 104 disclosed in Franklin because the light barrier structure 104 of Franklin has two surfaces, an interior surface 104A and an exterior surface 104B, wherein the interior surface 104A may exhibit relatively high reflectivity (e.g., in direction 92) and the exterior surface 104B transmits little to no visible light (e.g., in direction 94).  That is, a reflective surface at surface 104A and an opaque surface at surface 104B. As such, reflections are enhanced at the surface 104A and light transmission is minimized at the surface 104B. (Paragraphs [0077] to [0080]).  Therefore, there is no evidence to support the assertion by the Examiner. Examiner has to show each and every limitation in the claims. See In re Royka, 490 F. 2d 981, 180 USPQ 580 (CCPA 1974) (emphasis added) where it states "All words in a claim must be considered in judging the patentability of that claim against the prior art." MPEP 2143.04 (citing In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970)). 
However, Franklin teaches at paragraphs 0077-0080 that “[a]s another example, light barrier 104 may be formed from plastic having a reflective coating on surface 104A and/or having an opaque coating on surface 104B, may be formed from black and white plastic (e.g., using a double shot injection molding process or other suitable fabrication process to produce a reflective surface at surface 104A and an opaque surface at surface 104B), or may be formed from other suitable materials. [emphasis added]” and that “light barrier structure 104 may be an opaque ink or coating which is formed on surface 90B of chassis 90 using an in-mold decorating process or other suitable fabrication process.  Light barrier 104 may be formed from or coated with reflective material and/or opaque material such that reflections are enhanced at surface 104A and such that light transmission is minimized at surface 104B. [emphasis added]”  As such, when Franklin uses the black material or opaque ink for light barrier 104 to minimize the transmission of light, Franklin is using a light absorbing layer.  Accordingly, Applicant’s argument are not persuasive as all limitations are taught by Franklin.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JAMES A DUDEK/Primary Examiner, Art Unit 2871